Citation Nr: 0928875	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  01-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1972 to July 1973.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
initially before the Board on appeal from an April 2000 
rating decision by the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
petition to reopen his claim seeking service connection for 
an acquired psychiatric disorder.  In June 2005, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  A 
November 2005 Board decision reopened the Veteran's claim, 
however denied service connection for an acquired psychiatric 
disorder on de novo review.  The Veteran appealed that 
decision to the Court.  By a September 2007 Order, the Court 
endorsed a September 2007 Joint Motion for Remand (Joint 
Motion) by the parties, partially vacated the November 2005 
Board decision, and remanded the matter for action consistent 
with the Joint Motion.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if any action on his part is required.


REMAND

As noted above, this case is before the Board pursuant to a 
Joint Motion which alleged previous inadequacies in VA's 
adherence to its duty to assist.  Thus, this remand ensures 
that no stone is left unturned in attempting to assist the 
Veteran in supporting his claim.  A remand by the Court and 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Notably, VA has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Furthermore, the Court 
has held that medical opinions are fatally flawed if the 
question posed to the examiner suggests an answer or limits 
the field of inquiry by the expert.  Moreover, the opinion 
requested must fully and accurately depict the disability.  
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).

The Veteran's service treatment records (STRs) include 
records showing hospitalization from May to June 1973 
resulting in a diagnosis of borderline schizophrenia.  He was 
seen and treated again in July 1973 for borderline 
schizophrenia.  

Several postservice VA and private records note diagnoses of 
schizophrenia, major depression disorder, personality 
disorder and emotional adjustment disorder.

In a November 1989 VA record, Dr. B. indicated that while the 
Veteran was not currently service-connected for any 
disabilities, that would likely change should he ever apply 
for such, as he was hospitalized and treated while on active 
duty for his psychiatric illness.  During his evaluation, the 
impression was schizoaffective disorder, r/o organic 
affective disorder.

In April 2003, the Veteran's treating internist, Dr. R., 
indicated that after reviewing the Veteran's STRs, it was at 
least as likely as not that [the Veteran's] psychiatric 
condition had its onset during his period of military 
service.

In November 2003, the Veteran was scheduled for a VA 
examination, the examination request stated:

"The Veteran is claiming [service connection] for 
shcizpphrenia/schizo-affective (sic) disorder.  While on 
active duty he was treated for emotionally unstable 
personality manfifsted (sic) by drug abuse, manipulative 
behavior, and inability to function in a structured 
environment.  Review file and provide an opinion as to 
whether it is as likely as not that the [V]eteran's 
inservice drug abuse and character disorder is related 
to his current medical condition.  Provide GAF score."

On December 2003 VA examination, the examiner stated:

"The specific question is whether it is as least as 
likely as not that the Veteran's in-service drug and 
character disorder is related to his current medical 
condition, is that the Veteran's character disorder that 
was present in his military experiences is currently 
present and he does not have a diagnosis of any 
significant psychiatric disorder, such as schizophrenia 
or schizoaffective disorder."

Essentially, the Joint Motion stipulates that the December 
2003 medical opinion the Board relied upon in its November 
2005 decision was inadequate for evaluation purposes as it 
was based on instructions that did not set forth all relevant 
factual details.  Specifically, there were no references to 
all relevant medical records (to include records that were 
favorable to the Veteran).  Based on the foregoing and in 
compliance with the Court's Order, the matter must be 
remanded for a new medical examination and opinion.

As the matter is being remanded anyway, the RO will have the 
opportunity to provide the Veteran notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the December 2003 VA examiner noted (and such was 
reiterated in the Joint Motion) that records belonging to 
another Veteran were associated with the Veteran's claims 
file, it is unclear what records the examiner is referring 
to, as the Board has thoroughly reviewed the file and have 
only found the Veteran's records in his file.  In any event, 
(as noted in the Joint Motion) the RO should provide the 
examiner with the Veteran's claims file which contains only 
his records.



Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran 
appropriate notice regarding disability 
ratings and effective dates of awards.

2.	The RO should arrange for the Veteran 
to be examined by an appropriate 
physician, preferably a psychiatrist, 
to determine the nature and etiology of 
his psychiatric disorder.  The 
Veteran's claims file (including this 
remand and the copy of the Joint 
Motion) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically review the November 1989 
and April 2003 opinions of Drs. B. and 
R. respectively and provide comment.  
Then, based on the Veteran's history, 
examination, and a thorough review of 
the claims file, the examiner should 
opine whether it is at least as likely 
as not (50% or better probability) that 
the Veteran's psychiatric disorder is 
related to his service to specifically 
include his in-service hospitalization. 
The examiner must explain in detail the 
rationale for all opinions offered.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his attorney the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.




The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
and his attorney have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




